IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA INDEPENDENT OIL &          :   No. 96 MAP 2016
GAS ASSOCIATION,
                                        :   Appeal from the Order of the
                 Appellant              :   Commonwealth Court at No. 321 MD
                                        :   2015 dated September 1, 2016

            v.



COMMONWEALTH OF PENNSYLVANIA,           :


DEPARTMENT OF ENVIRONMENTAL             :


PROTECTION,

                 Appellee


                                    ORDER


PER CURIAM                                       DECIDED: June 20, 2017
     AND NOW, this 20th day of June, 2017, the Order of the Commonwealth Court is

AFFIRMED.